UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTINE LEVINSON et al.,

                     Plaintiffs,
                                                    21 Civ. 4795(LAP)
-against-
                                                           ORDER
CITIBANK N.A.,

                     Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

    Counsel for Citibank shall respond to Plaintiffs’ letter of

July 13, 2020 (dkt. no. 28) no later than July 16.                     Any other

interested party may respond at the same time.                  Counsel shall

appear   for   a   conference   on    July   20,    2021   at   2:00    p.m.   in

Courtroom 12A at 500 Pearl Street.                 A representative of the

Marshals Service may attend as well.


SO ORDERED.

Dated:      New York, New York
            July 14, 2021


                                     __________________________________
                                     LORETTA A. PRESKA
                                     Senior United States District Judge




                                       1
